UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB [ X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2003 [ ] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number 000-50429 CORUMEL MINERALS CORP. (Exact name of small Business Issuer as specified in its charter) NEVADA 33 - 1059313 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 503  1755 Robson Street Vancouver, B.C., Canada V6G 3B7 (Address of principal executive offices) (Zip Code) Issuers telephone number, including area code: 604-681-6334 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [ ] Yes [ X ] No State the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: 9,270,500 Shares of $.001 par value Common Stock outstanding as of December 31, 2003. PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements The accompanying un-audited financial statements have been prepared in accordance with the instructions to Form 10-QSB and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders deficit in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the nine month period ended December 31, 2003 are not necessarily indicative of the results that can be expected for the year ending March 31, 2004. 2 CORUMEL MINERALS CORP. (An Exploration Stage Company) INTERIM CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2003 (Unaudited) (Stated in U.S. Dollars) CORUMEL MINERALS CORP. (An Exploration Stage Company) INTERIM CONSOLIDATED BALANCE SHEET (Unaudited) (Stated in U.S. Dollars) DECEMBER 31 MARCH 31 2003 2003 (Audited) ASSETS Current Cash $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ SHAREHOLDERS EQUITY Share Capital Authorized: 90,000,000 common shares with a par value of $0.001 per share 10,000,000 preferred shares with a par value of $0.001 per share Issued and outstanding: 9,270,500 common shares Additional paid-in capital Deficit Accumulated During The Exploration Stage ) $ $ F-1 CORUMEL MINERALS CORP. (An Exploration Stage Company) INTERIM CONSOLIDATED STATEMENT OF LOSS (Unaudited) (Stated in U.S. Dollars) THREE MONTHS ENDED NINE MONTHS ENDED CUMULATIVE PERIOD FROM INCEPTION JULY 23 2002 TO DECEMBER 31 DECEMBER 31 DECEMBER 31 Expenses Commission $- $- $- $- Exploration expense - - Office and sundry 17 Professional fees - - Net Loss For The Period $ $ 17 $ $ $ Basic And Diluted Loss Per Share $ Weighted Average Number Of Shares Outstanding F - 2 CORUMEL MINERALS CORP. (An Exploration Stage Company) INTERIM CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) (Stated in U.S. Dollars) THREE MONTHS ENDED NINE MONTHS ENDED CUMULATIVE PERIOD FROM INCEPTION JULY 23 2002 TO DECEMBER 31 DECEMBER 31 DECEMBER 31 Cash Flows From Operating Activities Net loss for the period $ Adjustments To Reconcile Net Loss To Net Cash Used By Operating Activities Change in accounts payable - Change in loan receivable - Cash Flows From Financing Activity Issue of common stock - - - Increase (Decrease) In Cash Cash, Beginning Of Period - - Cash, End Of Period $ F - 3 CORUMEL MINERALS CORP. (An Exploration Stage Company) INTERIM CONSOLIDATED STATEMENT OF STOCKHOLDERS EQUITY DECEMBER 31, 2003 (Unaudited) (Stated in U.S. Dollars) COMMON STOCK DEFICIT NUMBER ACCUMULATED OF ADDITIONAL DURING THE COMMON PAR PAID-IN EXPLORATION SHARES VALUE CAPITAL STAGE TOTAL July 2002 - Shares issued for cash at $0.01 $ $ $ - $ August 2002  Shares issued for cash at $0.01 - February 2003  Shares issued for cash at $0.50 11 - Net loss for the period - - - Balance, March 31, 2003 Net loss for the period - - - Balance, December 31, 2003 F - 4 CORUMEL MINERALS CORP. (An Exploration Stage Company) NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2003 (Unaudited) (Stated in U.S. Dollars) BASIS OF PRESENTATION The unaudited interim financial statements as of December 31, 2003 included herein have been prepared without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States of America generally accepted principles have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. It is suggested that these financial statements be read in conjunction with the March 31, 2003 audited financial statements and notes thereto. 1.
